Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,912, and claims 1-29 of U.S. Patent No. 9,940,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations.
Claims 21-40 of current application is directed toward coordinating transmission of one or more data sets comprising market data to a plurality of subscribers, the system comprising at least one processor configured to:
parse source instructions to prepare signals representing at least a portion of a data process to a plurality of networked computing resources, the data process including one or more data sets comprising information content and one or more networking parameters for communicating the information content from one or more computer systems associated with one or more of the subscribers associated with respective networked computing resources;
associate, with the signals representing at least a portion of the data process, at least one timing parameter determined at least partly using one or more latencies associated with execution of signal exchanges associated with at least one of the networked computing resources; and
route, in accordance with a timing sequence, the signals representing at least a portion of the data process to a networked computing resource,
wherein each of the plurality of subscribers is associated with a tier, and wherein the timing sequence is based on at least one associated timing parameter so as to cause the synchronized arrival or processing of at least a portion of the data process at networked computer resources associated with subscribers in the same tier.

Claims 1-20 of U.S. Patent No. 10,664,912 mentions coordinating transmission of one or more data set 

parse source instructions to prepare signals representing instructions for execution of at least a portion of a data process executable by a plurality of networked computing resources, the data process including one or more data sets comprising information content and one or more networking parameters for communicating the information content from one or more computer systems associated with one or more of the subscribers associated with respective networked computing resources;
associate, with the signals representing the instructions for execution of at least a portion of the data process, at least one timing parameter determined at least partly using one or more latencies associated with execution of signal processing requests by at least one of the networked computing resources; and
route, in accordance with a timing sequence, the signals representing instructions for execution of a portion of the data process to a networked computer resource;
wherein the timing sequence for routing the signals is based on the at least one associated timing parameter so as to cause synchronized arrival or execution of signals representing instructions for execution of the portion of the data process at the networked computer resource with other portions of the proposed transaction at one or more other networked computing resources (claim 1).
wherein each of the plurality of subscribers is associated with a tier; and wherein timing sequence is based on the at least one associated timing parameter so as to cause the synchronized arrival or execution of the signals representing the instructions 

Claims 1-29 of U.S. Patent No. 9,940,670 mentions coordinating transmission of one or more data sets comprising market data to a plurality of subscribers, the system comprising at least one processor configured to: 
parse source instructions to prepare signals representing instructions for execution of at least a portion of a data process executable by a plurality of networked computing resources, the data process including one or more data sets comprising market data and information content and one or more networking parameters for communicating the market data and information content from one or more computer systems associated with one or more of the subscribers associated with respective networked computing resources;  
associate, with the signals representing the instructions for execution of at least a portion of the data process, at least one timing parameter determined at least partly using one or more latencies associated with execution of signal processing requests by at least one of the networked computing resources;  and 
using the at least one associated timing parameter, route, in accordance with a timing sequence, the signals representing instructions for execution of a portion of the data process to a networked computer resource;  
wherein the timing sequence for routing the signals is based on the at least one associated timing parameter so as to cause synchronized arrival or execution of signals representing instructions for execution of the portion of the data process at the with other portions of the proposed transaction at one or more other networked computing resources. 

As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/           Primary Examiner, Art Unit 2444